


--------------------------------------------------------------------------------

EXHIBIT 10.3


SYZYGY LICENSING LLC – PARAMETRIC SOUND CORPORATION


ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT (“Agreement”) is made as of the day and year last
written below (the “Effective Date”) by and between Syzygy Licensing, LLC, a
Nevada limited liability company having an address of 8617 Canyon View Drive,
Las Vegas, Nevada 89117 (“Assignor”), and Parametric Sound Corporation, a Nevada
corporation having a business address of 1941 Ramrod Avenue, Suite 100,
Henderson, Nevada 89014 (“Assignee”).  Assignor and Assignee are sometimes
collectively referred to herein as “the Parties.”


RECITALS


WHEREAS, Assignor has developed or owns certain technology relating to improved
systems and methods of processing media input to create parametric sound output
(the ”Technology”), and is the owner of certain intellectual property in
connection with this technology;


WHEREAS, Assignee has previously licensed and now desires to acquire, and
Assignor desires to grant and sell, Assignor’s entire right, title and interest
in the Technology.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:


1. DEFINITIONS


1.1: “Intellectual Property” shall include the pending patent applications or
issued patents listed in Exhibit A hereto and all inventions, developments,
improvements, specifications, trade secrets, practices and procedures, and
know-how owned or developed by Assignor that relate(s) to or cover(s) the
Technology as well as any improvements thereto.


2.  ASSIGNMENT


2.1: Assignor agrees to assign, and hereby does assign, the Intellectual
Property including, without limitation, the patent applications listed in
Exhibit A.  The parties agree that a separate writing or writings may be
recorded in any appropriate patent office to effectuate this assignment.  The
parties agree to cooperate with one another in executing any documentation
necessary to codify this assignment in any country.


2.2: Any trademarks or trade dress used by Assignor in connection with the
Intellectual Property is hereby assigned to Assignee.  All good will associated
with any trademark or trade dress is also hereby assigned by Assignor to
Assignee.


3.  REVOCATION OF PREVIOUS LICENSE AND TERMS THEREUNDER


3.1:  Termination of Previous License: as of the Effective Date, the License
Agreement entered into by Assignor and Assignee on September 27, 2010 (entitled
“SYZYGY LICENSING LLC – PARAMETRIC SOUND CORPORATION LICENSE AND ROYALTY
AGREEMENT”) is terminated in full.  The parties agree that no further writing
shall be necessary to effectuate this License termination, and that no further
royalties under the License Agreement shall be due as of the Effective Date.

 
 

--------------------------------------------------------------------------------

 

4. CONSIDERATION


4.1:  In consideration for the rights conveyed by this Agreement, Assignee shall
pay to Assignor the following:


4.1.1:  One million five hundred thousand (1,500,000) shares of common stock of
Parametric Sound, having a par value of $0.001 (“Shares”); and $250,000 USD.


4.1.2:  The parties agree that the issuance and delivery of stock shall be due
upon execution of this agreement.  The parties further agree that payment of the
$250,000 shall be due in full on or before June 30, 2012. Assignor acknowledges
that the shares are restricted securities and subject to substantial
restrictions on resale.


5. INDEMNIFICATION


5.1:  Assignee agrees to release, indemnify and hold harmless Assignor, its
managers, its officers, employees, and agents against any and all losses,
expenses, claims, actions, lawsuits, judgments and damages (including attorney’s
fees through the appellate level) which may be brought against either party, its
managers, its officers, employees, and agents as a result of or arising out of
any claim of infringement with respect to the use, manufacture, sale,
distribution, or importation or exportation by Assignee of products covered by
the Intellectual Property.  This section shall continue after the termination of
this Agreement.


5.2:  Assignee agrees to release, indemnify and hold harmless Assignor, its
managers, its officers, employees, and agents against any and all losses,
expenses, claims, actions, lawsuits, judgments and damages (including attorney’s
fees through the appellate level) which may be brought against either party, its
managers its officers, employees, and agents as a result of or arising out of
any product liability claim with respect to the use, manufacture, sale,
distribution, or importation or exportation by Assignee of the products covered
by the Intellectual Property.  This section shall continue after the termination
of this Agreement.


6. REPRESENTATIONS AND WARRANTIES OF ASSIGNOR:


6.1:  Assignor makes no representations or warranties to Assignee relating to
patentability of the Technology, or potential infringement of any third-party
intellectual property that may occur by practicing the Technology.


7. GOVERNING LAW


7.1:  This Agreement, and all matters relating hereto, including any matter or
dispute arising out of the Agreement, shall be interpreted, governed, and
enforced according to the laws of the United States of America and the State of
Nevada, where applicable, and the parties hereto consent to the jurisdiction of
any appropriate federal or state court in and for the State of Nevada to resolve
such disputes.


8. ATTORNEYS’ FEES


8.1:  In the event that any party hereto shall be in default or breach of this
Agreement, said party shall be liable to pay all reasonable attorneys’ fees,
court costs, and other related collection costs and expenses incurred by the
non-defaulting or non-breaching party in prosecuting its rights hereunder.


9. BINDING EFFECT


9.1:  This Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their respective heirs, legatees, agents,
representatives, officers, directors, successors and assigns.



 
 

--------------------------------------------------------------------------------

 

10. CAPTIONS


10.1:  The captions and paragraph headings of this Agreement are solely for the
convenience of reference and shall not affect its interpretation.


11. SEVERABILITY


11.1:  The parties agree that if any part, term, or provision of this Agreement
shall be found illegal or in conflict with any valid controlling law, the
validity of the remaining provisions shall not be affected thereby. In the event
of the legality of any provision of this Agreement is brought into question
because of a decision by a court of competent jurisdiction, the parties agree
that either the parties (by written amendment) or the court may narrow the
provision in question or delete it entirely so as to comply with the decision of
said court.


12. ENTIRE AGREEMENT


12.1:  This Agreement expresses and contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes and replaces
any prior agreements between the parties with respect thereto.  Except as
expressly provided in this Agreement, there are no agreements, understanding,
inducements or arrangements between the parties relating to the subject matter
of this Agreement.  No subsequent alteration, amendment, change or addition to
this agreement shall be binding upon either party unless reduced in writing and
signed by them.


13. PREPARATION OF AGREEMENT


13.1:  The parties acknowledge and agree that they have both participated in the
preparation of this Agreement and, in the event that any question arises
regarding its interpretation, no presumption shall be drawn in favor of or
against any party hereto with respect to the drafting hereof.


IN WITNESS WHEREOF, the parties have executed this Agreement and have made it
effective as of the day and year first written below:


Syzygy Licensing, LLC
Parametric Sound Corporation
Assignor:
Assignee:
   
By:/s/ JAMES A. BARNES
By: /s/ ROBERT M. KAPLAN
(signature)
(signature)
   
Title: Manager
Title: Director
Printed Name: James A. Barnes
Printed Name: Robert M. Kaplan
Date: December 29, 2011
Date: December 29, 2011

 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 



Exhibit A (Intellectual Property):




Title
TNW Docket Number
Parametric Transducer and Signal Processing Systems and Methods
01184-001.PROV
Parametric Signal Processing Systems and Methods
01184-006.NP1
Parametric Transducers and Related Methods
01184-006.NP2
Parametric Transducer Systems and Related Methods
01184-006.NP3
Improved Parametric Signal Processing and Emitter Systems and Related Methods
01184-006.PCT
Parametric Transducer System and Related Methods
01184-006.PROV